Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


Allowable Subject Matter
1a. Claims 1-20 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c.

Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-20 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 and 18-19 of Park (US 11,271,625, hereinafter Park ‘625) in view of Rahman (US 2018/0034519 A1)

Regarding Claims 1-20, the claims are not patentably distinct with Park ‘625 and are obvious in view of Rahman. 
See the following comparison table. The difference of relevant claims between instant applicant and Park ‘625 are explained in the Examiner’s Comment, and the differences are obvious in view of Rahman (see the discussion following the table).

Table 1 Non-Statutory Double Patenting

Instant Application 17/470,567
Parent Patent 11,271,625
1, A method for receiving, by a base station, Channel State Information (CSI) in a wireless communication system, the method comprising:


[(Examiner’s Comments:
The instant claims disclose a base station performs the same operations that are disclosed in the parent patent Park ‘625 claims. 
In parent patent Park ‘625 claims, the operations are performed by a user equipment (UE).
The cited prior art, Rahman discloses the same operations that are performed by both base station and user equipment (UE). See Rahman:
Base station operations: Figs 2 and 7.
User equipment operations: Fig 3 and 8. 


transmitting, to a user equipment (UE), a channel state information reference signal (CSI-RS) through multiple antenna ports; and receiving, from the UE, CSI, 

[(Examiner’s Comments:
The claimed limitation “transmitting” is patentably equivalent to “receiving in the parent patent Park ‘625 claims. 
The equivalency are the same through all the instant claims.)]


wherein the CSI includes selection information related to a plurality of beams used for generating a precoding matrix in a codebook for reporting the CSI, and a power coefficient, a phase offset, and a phase change value, wherein the phase offset is related to a phase shift keying, 


wherein the phase change value is determined based on (i) an index related to subbands within a configured bandwidth and (ii) a specific coefficient representing a change rate of a phase shift with respect to the index, 

wherein the power coefficient, the phase offset and the phase change value are applied to each of the plurality of beams based on the index related to subbands within the configured bandwidth, and 


wherein each of the precoding matrix of the subbands included in the configured bandwidth is generated based on a linear combination of the plurality of beams to which the power coefficient, the phase offset, and the phase change value are applied, and 


	wherein the CSI is information reported by the UE based on a specific value which is preconfigured for determining a number of parameters reported in association with the plurality of beams.


[(Conclusion: 
Thus, the instant Claim 1 is patentably equivalent to parent patent Claim 1.)]


1, A method for transmitting, by a user equipment (UE), Channel State Information (CSI) in a wireless communication system, the method comprising: 














receiving, from a base station, a channel state information reference signal (CSI-RS) through multiple antenna ports; and reporting, to the base station, CSI, 









wherein the CSI includes selection information related to a plurality of beams used for generating a precoding matrix in a codebook for reporting the CSI, and a power coefficient, a phase offset, and a phase change value, wherein the phase offset is related to a phase shift keying, 

wherein the phase change value is determined based on (i) an index related to subbands within a configured bandwidth, and (ii) a specific coefficient representing a change rate of a phase shift with respect to the index, 

wherein the power coefficient, the phase offset, and the phase change value are applied to each of the plurality of beams based on the index related to subbands within the configured bandwidth, and 

wherein each of the precoding matrix of the subbands included in the configured bandwidth is generated based on a linear combination of the plurality of beams to which the power coefficient, the phase offset, and the phase change value are applied.

1, ……….
wherein the CSI includes selection information related to a plurality of beams used for generating a precoding matrix in a codebook for reporting the CSI, and a power coefficient, a phase offset, and a phase change value, wherein the phase offset is related to a phase shift keying, 

2, The method of claim 1, wherein the CSI is information reported by the UE based on a specific number that is configured by the base station, and wherein the specific number is related to a number of the phase change value applied for the plurality of beams.

[(Examiner’s Comments:
The instant Claim 2 is paraphrase of parent patent Claim 2.)]


2, The method of claim 1, wherein the specific coefficient is derived from a Fast Fourier Transform (FFT) size in the configured bandwidth, an oversampling value, a speed at which a phase of a beam formed by each of the plurality of beams is changed.

3, The method of claim 1, wherein the specific coefficient is derived from a Fast Fourier Transform (FFT) size in the configured bandwidth, an oversampling value, a speed at which a phase of each of the plurality of beams is changed.

2, The method of claim 1, wherein the specific coefficient is derived from a Fast Fourier Transform (FFT) size in the configured bandwidth, an oversampling value, a speed at which a phase of a beam formed by each of the plurality of beams is changed.

4, The method of claim 1, wherein the power coefficient, the phase offset, and the phase change value are derived in units of the subbands with respect to each of the plurality of beams by projecting the plurality of beams to a channel matrix in units of the subbands.

3, The method of claim 1, wherein the power coefficient, the phase offset, and the phase change value are derived in units of the subbands with respect to each of the plurality of beams by projecting the plurality of beams to a channel matrix in units of the subbands.

5, The method of claim 4, wherein a frequency domain sample for each of the plurality of beams is calculated by projecting the plurality of beams to the channel matrix in units of the subbands, and wherein the phase change value is derived from one or more time domain samples for each of the plurality of beams acquired by applying Inverse Fast Fourier Transform (IFFT) to the frequency domain sample and the Fast Fourier Transform (FFT) size in the configured bandwidth.

4, The method of claim 3, wherein a frequency domain sample for each of the plurality of beams is calculated by projecting the plurality of beams to the channel matrix in units of the subbands, and wherein the phase change value is derived from one or more time domain samples for each of the plurality of beams acquired by applying Inverse Fast Fourier Transform (IFFT) to the frequency domain sample and the Fast Fourier Transform (FFT) size in the configured bandwidth.

6, The method of claim 5, wherein as the one or more time domain samples, a time domain sample having a strongest value or a maximum delay value is used.

5, The method of claim 4, wherein as the one or more time domain samples, a time domain sample having a strongest value or a maximum delay value is used.

7, The method of claim 5, wherein as the one or more time domain samples, one or more consecutive time domain samples having the time domain sample having the strongest value or the maximum delay value are used.

6, The method of claim 4, wherein as the one or more time domain samples, one or more consecutive time domain samples having the time domain sample having the strongest value or the maximum delay value are used.

8, The method of claim 5, wherein the number of time domain samples used for deriving the phase change value is determined based on a delay spread of a channel.

7, The method of claim 4, wherein the number of time domain samples used for deriving the phase change value is determined based on a delay spread of a channel.

9, The method of claim 5, wherein as the one or more time domain samples, K time domain samples having a strong power value and a time domain sample having the strongest value or the maximum delay value among the remaining time domain samples except for the K time domain samples are used.

8, The method of claim 4, wherein as the one or more time domain samples, K time domain samples having a strong power value and a time domain sample having the strongest value or the maximum delay value among the remaining time domain samples except for the K time domain samples are used.

10, The method of claim 1, wherein in the case of rank 2, the linear combination is independently applied for each precoding matrix for each layer.

9, The method of claim 1, wherein in the case of rank 2, the linear combination is independently applied for each precoding matrix for each layer.

11, The method of claim 10, wherein after the precoding matrix is generated, an orthogonal process is applied to the precoding matrix for each layer in order to maintain orthogonality for each layer.

10, The method of claim 9, wherein after the precoding matrix is generated, an orthogonal process is applied to the precoding matrix for each layer in order to maintain orthogonality for each layer.

12, The method of claim 11, wherein Channel Quality Information (CQI) is calculated based on the precoding matrix to which the orthogonal process is applied.

11, The method of claim 10, wherein Channel Quality Information (CQI) is calculated based on the precoding matrix to which the orthogonal process is applied.

13, The method of claim 1, wherein in the case of rank 2, a first precoding matrix for any one layer is generated by using the linear combination and a second precoding matrix for the remaining layer is generated by applying an orthogonal code to the first precoding matrix.

12, The method of claim 1, wherein in the case of rank 2, a first precoding matrix for any one layer is generated by using the linear combination and a second precoding matrix for the remaining layer is generated by applying an orthogonal code to the first precoding matrix.

14, The method of claim 1, wherein quantization is performed or higher granularity quantization is performed for reporting the power coefficient, the phase offset, and/or the phase change value only for a beam which exceeds a specific power threshold among the plurality of beams.

13, The method of claim 1, wherein quantization is performed or higher granularity quantization is performed for reporting the power coefficient, the phase offset, and/or the phase change value only for a beam which exceeds a specific power threshold among the beams formed by the plurality of beams.

15, The method of claim 1, wherein when the configured bandwidth is divided into a plurality of subband groups, the precoding matrix is independently generated by using a plurality of codewords related to the plurality of beams for each subband group.

14, The method of claim 1, wherein when the configured bandwidth is divided into a plurality of subband groups, the precoding matrix is independently generated by using a plurality of codewords related to the plurality of beams for each subband group.

16, The method of claim 1, wherein the CSI includes a precoding matrix indicator (PMI) for indicating the precoding matrix and channel quality information (CQI).

15, The method of claim 1, wherein a plurality of codewords related to the plurality of beams includes a first codeword forming a leading beam and one or more second codewords forming a combining beam, and wherein the combining beam is selected in a set of beams orthogonal to the leading beam and the set of the beams orthogonal to the leading beam is determined dependent on an uplink payload size for the CSI transmission.

17, The method of claim 16, wherein the PMI is set in a specific unit which is based on a Physical Resource Block (PRB) or a subband (SB), and wherein the CQI is set in units of subbands equal to or greater than the specific unit.

18, The method of claim 17, wherein the PMI is set in a specific unit which is based on a Physical Resource Block (PRB) or a subband (SB), and wherein the CQI is set in units of subbands equal to or greater than the specific unit.

18, The method of claim 1, wherein a number of subcarriers on the frequency axis within the bandwidth set for the CSI reporting is the minimum of multiples of a specific integer.

19, The method of claim 1, wherein a number of subcarriers on the frequency axis within the bandwidth set for the CSI reporting is the minimum of multiples of a specific integer.


Claim 19 is rejected based on the same rationales of Claim 1.

Claim 20 is rejected based on the same rationales of Claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	

/JUNG LIU/Primary Examiner, Art Unit 2473